Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The invention, Adjustable Restrictor for Burner, is in the field of flow control devices for an appliance that has a burner and blower. The prior art, does not teach, suggest or make obvious the invention as claimed. For example, modifying Morgan to replace the streamlined baffle 44 with the damper 30 of Schaeffer would destroy the intent and purpose of the gas burner of Morgan. To this end, the streamlined configuration of the baffle 44 enables the swirling mixture to readily pass thereby - while continuing to swirl - along paths spaced from the center of the nozzle 14. If, however, the butterfly damper 30 of Schaeffer replaced the baffle 44 of Morgan, the planar blade 34 would necessarily disrupt/impede/affect the desired swirling action of the mixture and thereby negatively affect the desirable eddy current formation. This is especially true during rotation/adjustment of the baffle 44 as the flow path for the swirling mixture will be even more disrupted. For these reasons, modifying the burner of Morgan based on the teachings of Schaeffer would not be obvious to one having ordinary skill in the art. For these reasons, it is respectfully submitted that claim 1 is patentable over the combination of Morgan and Schaeffer and therefore allowable. For these reasons, the applicant’s invention is unique, and therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
8/8/2022